Citation Nr: 0906131	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-06 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for an acid reflux 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
March 1972, including service in Vietnam from June 1971 to 
March 1972; and from November 1973 to November 1976.  
Commendations and awards include a Vietnam Service Medal with 
2 Overseas Bars; a Vietnam Campaign Medal with 60 Device; and 
a Vietnam Cross of Gallantry with Palm (Unit).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2008 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript is of record.


FINDINGS OF FACT

1.  An acid indigestion disorder was reported by the Veteran 
during his December 1970 induction examination, but was not 
noted on the Report of Medical Examination; and the 
presumption of soundness is not rebutted by clear and 
unmistakable evidence.

2.  The record contains competent medical evidence of 
complaints of and treatment for acid reflux during service, 
as well as credible lay evidence of treatment with over-the-
counter medications during service and continuously 
thereafter. 


CONCLUSION OF LAW

An acid reflux disability was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acid reflux 
disorder.  During his December 2008 hearing he testified that 
his first episode occurred in February 1970 while in the Navy 
Reserves.  He reports that he sought treatment from a private 
physician whose whereabouts are now unknown.  He avers that 
he treated himself with over-the-counter medications during 
his subsequent periods of active duty and thereafter until 
1990, when he sought treatment from VA.  VA and private 
medical records confirm that he has a current acid reflux 
disorder.  

In determining whether the Veteran has an acid reflux 
disorder that is related to service, the Board will first 
address whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Service personnel records confirm service in the Navy 
Reserves from November 1969 to September 1970.  A November 
1969 Report of Medical Examination for entry into the Navy 
Reserves and the accompanying Report of Medical History 
contain no record of an abdominal disorder.  An abdominal 
abnormality was also not noted in the report of a December 
1970 induction examination.  Since an acid reflux disorder 
was not "noted" during any entry examination, the 
presumption of soundness attaches and VA bears the burden of 
meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 
1 Vet. App. 227. 

During his December 2008 Board hearing the Veteran testified 
that his reflux disorder began in February 1970.  He implied 
that this incident took place during a weekend drill/inactive 
duty for training.  He specifically testified as follows:

Well, we went to meetings - weekend 
meetings - and I was just going over the 
counter and I saw a doctor, I think its 
spelled [name of doctor], from [name of 
place], my home town.  

He further testified that he was "perfectly healthy" when 
he entered the Reserves.  

The record contains no evidence of symptomatology prior to 
the February 1970 inactive duty for training event reported 
by the Veteran.  In addition, STRs compiled during the 
Veteran's subsequent active military service reflect 
complaints of and treatment for acid indigestion.  The Board 
is therefore unable to find by clear and unmistakable 
evidence that the Veteran had a pre-existing acid reflux 
disorder that was not aggravated by service.  The presumption 
of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board 
will therefore consider whether service connection for an 
acid reflux disorder is warranted.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

The Veteran avers that he complained of indigestion upon 
entry into and during active military service.  He says that 
he took over-the-counter medications for the most part, but 
maintains that he was treated by caregivers at the 91st 
Evacuation Hospital in Chu Lai, Vietnam.  He adds that 
corroborative medical records of this treatment were 
destroyed during a hurricane.  The Board notes VA's 
heightened duty to assist the veteran with the development of 
his claim where STRs are unavailable.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 167 L. 
Ed. 2d 1093 (2007).  


STRs confirm that the Veteran reported a stomach disorder 
during active military service.  During his December 1970 
active duty induction examination he reported having self 
medicated for stomach indigestion.  Physician's comments on 
the December 1970 Report of Medical History read as follows:  
"nerves and food produce gaseous eructations."  During his 
November 1973 separation examination he again notated that he 
suffered from frequent indigestion.  Physician's comments on 
the November 1973 Report of Medical History were "aci[d] 
indigestion."  Service treatment record (STR) dated in 
February 1974 show treatment for acid indigestion.  Letters 
written by the Veteran to his parents during his tour of duty 
in Vietnam show complaints by the Veteran of stomach trouble.  

In addition, military records confirm that the 91st 
Evacuation Hospital in Chu Lai was "evacuated and extensive 
PCS property damage was reported."  According to an e-mail 
sent to the Veteran, the 91st Evacuation Hospital was 
"obliterated . . . reduced to rubble in a matter of hours."  
The sender of the e-mail added that compared with evacuating 
the wounded, securing the compound, restoring electrical 
power, providing food and water for all personnel, attending 
to basic sanitation issues, procuring safe sleeping quarters 
for the staff, removing debris, re-assigning medical 
personnel to other units, and performing continuous guard 
duty, recovery of patient records from the mud and rain 
soaked rubble was of low priority.  The Board finds all of 
the foregoing evidence to be highly probative evidence in 
favor of the Veteran's contention that pertinent STRs existed 
but were subsequently lost.  

In short, the evidence confirms that the Veteran has a 
current indigestion disorder, and confirms that he reported a 
problem with indigestion during active duty service.  The 
evidence also includes the veteran's sworn and credible 
testimony that he used over-the-counter medications for his 
indigestion disorder during service and continuously 
thereafter.  Accordingly, as the record contains highly 
probative evidence of a reflux disorder during service and 
highly probative evidence of continuity of symptomatology 
thereafter, and according the Veteran every reasonable doubt, 
service connection for a reflux disorder is warranted.  38 
C.F.R. §§ 3.102, 3.303.

The Board notes that the RO has attempted to satisfy the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the Veteran 
given the favorable nature of the Board's decision.



ORDER

Service connection for an acid reflux disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


